Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
IDS received 3/17/2020 has been entered.
Priority
This application is a CON of 15893346 (filed 2/9/2018) PAT 10612031 has PRO 62/457,073 (filed 2/9/2017). 

Election
Applicant’s election without traverse of species: claim 2 for type A; claim 5 for type B; claim 7 for type C and claim 15 for type D in the reply filed on 7/25/2022 is acknowledged. Claims 3-4, 6, 8 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Only claims 1-2, 5, 7 and 9-15 are presented for examination on the merits. 

Specification
The CON data on page 2 of the specification needs to be updated. 

Drawings
Colors are noted at least in Figure 5, page 8, [0018], line 3++, however, no petition and colored drawings are on filed.
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claim 1 recites a method for synthesis of a polypeptide comprising introducing into an aqueous tobacco plant cellular lysate/mitochondria, an exogenous template and nucleotide triphosphates, the “wherein” clause recites “0” creatine phosphate and creatine kinase indicating the absence of creatine phosphate and creatine kinase. 
Claim 15 recites intended use of the method without providing structural limitations to the method step, therefore is rejected together with its independent claim 1 as long as the active method steps are taught by cited art (see rejections below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komoda et al. (PNAS 2004, 101(7):1863-1867).
Komoda teaches a method for synthesis of a protein (page 1863, title and abstract).
For claims 1-2 and 15: the reference teaches a method comprising introducing into an aqueous tobacco plant cellular lysate comprising evacuolated mitochondria/protoplasts: an aqueous mitochondria from tobacco plant lysate (page 1863, right column, 2nd full paragraph++, claim 2); an exogenous nucleic acid template encoding a polypeptide: luciferase mRNA (page 1863, right column, 3rd full paragraph, line 7++) and nucleotide triphosphates: ATP, GTP (page 1863, right column, 3rd full paragraph, line 2++).  
For claim 11: the reference teaches isolating the polypeptide from the synthesis reaction volume by gel analysis (page 1864, Fig. 1B).

Claims 1-2, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buntru et al. (BMC Biotechnology 2014, 14:37, pages 1-11, IDS).
Buntru teaches a method for synthesis of a protein (page 1, title and abstract).
For claims 1-2, 7 and 15: the reference teaches a method comprising introducing into an aqueous tobacco plant cellular lysate comprising evacuolated mitochondria/protoplasts: an aqueous mitochondria from tobacco plant lysate (page 8, left column, 3rd paragraph++, claim 2); an exogenous nucleic acid template encoding a polypeptide: DNA template (page 8, right column, 1st full paragraph++, claim 7) and nucleotide triphosphates: ATP, GTP (page 9, left column, 2nd full paragraph, line 3++).  
For claim 11: the reference teaches isolating the polypeptide from the synthesis reaction volume by gel analysis (page 7, Fig. 7b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 5, 7 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Buntru/Komoda in view of Poyton (PNAS, 1975, 72(1):172-176).
Buntru/Komoda teaches what is above as described.
Buntru/Komoda does not explicitly teach the synthesis reaction volume further comprises chloramphenicol as recited in claim 5, no or 10 mM creatine phosphate to the reaction as recited in claims 9-10, synthesizing polypeptide for more than 20 hours as recited in claims 12-14. However, Buntru teaches 25 mM creatine phosphate (page 9, left column, 2nd full paragraph, line 4++) in the translation mix and the reaction carried out for 18 hours (page 9, left column, 2nd full paragraph, line 13++).
Poyton teaches polypeptide synthesis using mitochondria in the presence of chloramphenicol (page 173, Table 1) to inhibit mitochondrial protein synthesis.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the protein synthesis system using chloramphenicol.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches cell-free protein synthesis system and Poyton teaches the advantage of using chloramphenicol to inhibit mitochondrial protein synthesis. In addition, it would have been obvious to one skilled in the art to optimize the use of creatine phosphate and reaction/incubation period as taught by Buntru to achieve the predictable result of cell-free protein expression because Buntru teaches optimizing reaction conditions of tobacco plant lysate (page 8, left column, 1st paragraph++) for high efficiency in vitro protein translation.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of chloramphenicol and  optimize reaction conditions, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5, 7, 9-11 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 4-5, 7, 10-13 of US10612031. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of polypeptide synthesis by introducing tobacco plant cellular lysate comprising mitochondria with exogenous template, etc., wherein the patent also directs to system/product, therefore the instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653